  Case 1:20-cv-21601-KMW Document 19-16 Entered on FLSD Docket 04/29/2020 Page 1 of 5


Feeley, Matthew (USAFLS)

From:                           Archy < mark@genesis2church.is>
Sent:                           Wednesday, April 29, 202011:23 AM
To:                              Goldstein, Ross; jordan@ genesis2church.is; joseph@genesis2church.is;
                                jonathan@genesis2church.is; contact@genesis2church.is
Cc:                              Frank, David; Feeley, Matthew (USAFLS)
Subject:                         Re: Pre-filing Conference Requirement    -- Motion to Show Cause
                                                                                                     GOVERNMENT
                                                                                                         EXH:BIT




                                                                                                    昧Ｎ
This our Complaint sent to: Eric Dreiband, Asst. Attorney General - Civil Rights division




                                                                                                     Ｏ
                                                                                                         Ｅ
                                                                                                     ．
You are in Breach of your oath of office which is a Treasonous Act!
                                                                                                         Br lし
ATTN: Eric Dreiband, Asst. Attorney General, Civil Rights Division                                  認
Immediate Relief Needed for lst Amendment Violations

We received a TRO to STOP our Genesis II Church Sacraments immediately. This is a GROSS Negligent
Treasonous act by the DOJ. Now today , 4-29-20 we received another unconstitutional threat of Contempt and
fine if we don't comply.
From the beginning of the TRO we received on April 17,we wrote Mr. Goldstein and Judge Kathleen Williams
that we would stop shipping our Sacraments, 'under duress'while we prayed for direction from the Lord and for
the sake of peace. We never agreed to the TRO because of our 1st Amendment Right to 'exercise our religious
beliefs'. Now, they are telling us that we have violated the TRO indirectly! We are never agreed to not continue
telling people about our Church beliefs. This is further harassment and needs to be STOPPED and the Case
Dismissed and the Genesis II Church allowed to continue its religious practices.
Here is the Letter received by the Treasonous US Attomey that violated his oath to defend the lst Amendment:

Genesis II Church of Health and Healing
Mark, Jordan, Joseph, and Jonathan Grenon
2014 Garden Lane
Bradenton, Florida 34205
Re: United States of America v. Genesis II Church, et al., No. 20-21601-CN (Southern
District of Florida)
Gentlemen:
Rule 7.1 of the Local Rules of the United States District Court for the Southern District of Florida require that
we make a "reasonable effort to confer (orally or in writing), with all parties or non-parties who may be affected
by the relief sought [by a motion] in a good faith
effort to resolve by agreement the issues to be raised in the motion" prior to filing any such
motion with the court. Local R. 7.a(a)(3). Accordingly, this letter is sent to advise you that
the United States intends to move the district court to issue an order to show cause why you
should not be held in contempt for disobedience and resistance of the temporary restraining
order issued on April 17. More specifically, the United States is aware that Genesis II Church of Health and
Healing
("Genesis") has been directing and referring consumers inquiring about obtaining MMS
from Genesis to other MMS providers. In addition, the Genesis websites similarly continue
to provide contact information and links for various "G2 Sacrament Providers." See, e.9., G2
Sacrament Providers - Genesis II Church of Health & Healing (Official),
http://genesis2church.ch/mms/providers. The court's temporary restraining order clearly prohibits each
defendant and any "Associated
  Case 1:20-cv-21601-KMW Document 19-16 Entered on FLSD Docket 04/29/2020 Page 2 of 5

Persons''from̀̀directly or indirectly,label[ing],h01d[ing],Or diStribut[ing]… 。MMS."
Tcmporary Restraining Order,at 3.At a minimum,therefore,it appears that you(and
Gcnesis)arc diSObeying and rcsisting this provision by indircctly distributing and causing
the distribution of卜 √ⅣIS.


U.S.Departmcnt ofJusticc
Consumer Protcction Branch
Ross S.Goldstein,Senior Litigation Counscl
Ross.Goldsteinの usdoi.2ov
E)ircct Linc:202… 353‑4218
PoO.Box 386
Washington,DC 20044
0vemight and Hand Dclivcrics Only:
450 Fi■ h Street卜い●L Suite 6400
ヽ″ ashington,DC 20001
Genesis II Church ofHealth and Healing,ct al.
ApJ 28,2020
Pagc 2
As a rcsult and pursuantto the Local Rule dcscribcd abovc,unless each of you(1)takcs
illlmcdiatc action to bring your websites,communications,and practiccs into complete
compliance with thc court's order,and(2)notifles the Unitcd Statcs by rcturn cmail
dcscribing in detail what steps you have taken to do so by no latcrthan 5:00p.rn.EI)T
tomorrow,Apri1 29,2020,the l」 nited States will therea■ er flle its lnotion for an order to
show causc with the court.You should be a、 varc that should you ultilnatcly bc found to be in
contempt,in addition to other sanctions,the court may require you to pay the goverllment's
                                                   ,TracFonc Wirclcss,Inc.v.Holden
costs and attomey's fees associatcd with its lnotiono Scc,c.g。
Property Servs.,LLC,103F.Supp.3d1357,1360(S.D.Fla.2015).
If any of you wish to further confcr in good faith with the governmcntin an effort to resolve
this issue,please contact rnc illlllncdiately,but no latcr than 5:00p.rn.tomorrow.If you have retained counsel,
please forward this lettcr to thcm ilnmcdiatcly.
Very truly yours,
Ross S.Goldstein
Senior Litigation Counscl
cc:AUSA Matthew Feeley
 SLC David Frank

ln closing you should rcad this:



            Apri1 27′              2020A/1EMORANDUM FORttHE
 ASSiSttANtt A丁丁ORNEY                               GENERAL FOR CIVIL RIGHttS
                AND ALL UNI丁 ED SttAttES A丁丁ORNEYS

                       FROル 鷺 丁HE         Д丁丁ORNEY          GENERAL          Ⅳilliam Barr
 Case 1:20-cv-21601-KMW Document 19-16 Entered on FLSD Docket 04/29/2020 Page 3 of 5




SUBJECT: Balancing Public Safety   with the Preservation of Civil Rights The current national
crisis related to COVID-19 has required the imposition of extraordinary restrictions on all of

our daily lives. Millions of Americans across the nation have been ordered to stay in their

homes, leaving only for essential and necessary reasons, while countless businesses and

other gathering places have been ordered to close their doors indefinitely. These kinds of
restrictions have been necessary in order to stop the spread of a deadly disease but there       is

no denying that they have imposed tremendous burdens on the daily lives of all Americans.

ln prior Memoranda, I directed our prosecutors to prioritize cases against those seeking to

illicitly profit from the pandemic, either by hoarding scarce medical resources to sell them
for extortionate prices, or by defrauding people who are already in dire circumstances due
to the severe problems the pandemic has caused. We have pursued those efforts
vigorouslyand will continueto do so. Now, lam directing each of our United States

Attorneys to also be on the lookout for state and local directives that could be violating
the constitutional rights and civi! liberties of individual citizens. As the Department of
Justice explained recently in guidance to states and localities taking steps to battle the

pandemic, even in times of emergency, when reasonable and temporary restrictions are

placed on rights, the First Amendment and federal statutory law prohibit discrimination

against religious institutions and religious believers. The legal restrictions on state and

local authority are not limited to discrimination against religious institutions and religious

believers. For example, the Constitution also forbids, in certain circumstances,

discrimination against disfavored speech and undue interference with the national
economy. lf a state or local ordinance crosses the line from an appropriate exercise of
authority to stop the spread of COVID-19 into an overbearing infringement of
    Case 1:20-cv-21601-KMW Document 19-16 Entered on FLSD Docket 04/29/2020 Page 4 of 5

constitutional and statutory protections, the Department of Justice may have an obligation
to address that overreach in federal court.

I   am therefore directing the Assistant Attorney General for Civil Rights, Eric Dreiband, and

Matthew Schneider; the U.S. Attorney for the Eastern District of Michigan, to oversee and
coordinate our efforts to monitor state and local policies and, if necessary, take action to
correct them. They should work not only with all Department of Justice offices and other

federal agencies, but with state and local officials as well.




Memorandum from the Attorney General Page 2 Subject:

Balancing Public Safety with the Preservation of Civil Rights Many policies that would be

unthinkable in regular times have become commonplace in recent weeks, and we do
not want to unduly interfere with the important efforts of state and local officials to
protect the public. But the Constitution is not suspended in times of crisis. We must

therefore be vigilant to ensure its protections are preserved, at the same time that the
public is protected. I thank you for your attention to this important initiative and for

your service to our country.




On a/28/2020 4:04 PM, Goldstein, Ross wrote:

        Please see the attached correspondence seeking to confer pursuant to Local Rule 7.r prior to the
        United States filing a motion with the court.




                                                        4
Case 1:20-cv-21601-KMW Document 19-16 Entered on FLSD Docket 04/29/2020 Page 5 of 5

          Ross S. Goldstein I Senior Litigation Counsel
          United States Department of f ustice
          Consumer Protection Branch                      Tel:(202)353‑4218
          450 Fifth Street, NW #6400                      Fax:〔 202)514‑8742
          Washington, D.C. 20001
